DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The Office Action is in response to an AMENDMENT entered 1/6/2022 for the patent application 16/993796 filed 8/14/2020. 

Status of Claims
Claims 4, 5, 16 and 17 have been canceled. Claim 21 has been added. Claims 1-3, 6-15, 18-21 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20150193776 A1 to Douglas in view of U.S. Pub. No. 20200374269 A1 to Lidman and in further view of U.S. Pub. No. 20190182236 A1 to Rangaraj.
As to claim 19, Douglas discloses a server, comprising: 
a communication interface (Douglas Fig. 1, 2, ¶0033, 0042, network interface); and 
a processor configured to (Douglas Fig. 1, 2, ¶0036, processor): 
receive, from an electronic apparatus via the communication interface, encrypted data of voice data, the voice data corresponding to a user voice (Douglas Fig. 1, 2, 5, ¶0041, 0068, 0069, receiving from customer device encrypted voice sample of the user’s voice);
decrypt the received encrypted data (Douglas Fig. 1, 2, 5, ¶0068, 0069, decrypt the encrypted voice sample);
acquire a result of recognizing the user voice based on the decrypted data (Douglas Fig. 1, 2, 5, ¶0069, 0072-0074, determining result of the user’s voice based on the decrypted voice sample); and
control the communication interface to transmit the acquired result to the electronic apparatus (Douglas Fig. 1, 2, 5, ¶0069, 0083, transmit to the customer device the determined result e.g. authorized and/or retry steps).
Douglas does not expressly disclose receive, from an electronic apparatus via the communication interface, encrypted data in each of a plurality of sections of voice data; and
wherein the processor is further configured to obtain a plurality of authentication keys respectively based on received encrypted data in a plurality of first sections of the plurality of sections and decrypt received encrypted data in a second section using the plurality of authentication keys.
Lidman discloses receive, from an electronic apparatus via the communication interface, encrypted data in each of a plurality of sections of voice data (Lidman Fig. 1, ¶0031, receive by server from device via network, encrypted speech segments of the user speech recognition and/or voice command).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Douglas by wherein the processor is further configured to obtain an authentication key based on the received encrypted data in a first section of the plurality of sections and decrypt received encrypted data in a second section using the authentication key as disclosed by Lidman. The suggestion/motivation would have been in order to encrypt each of the segments of the user’s voice/speech increasing the security of the data transmitted to the server.
Douglas and Lidman do not expressly disclose wherein the processor is further configured to obtain a plurality of authentication keys respectively based on received encrypted data in a plurality of first sections of the plurality of sections and decrypt received encrypted data in a second section using the plurality of authentication keys.
Rangaraj discloses wherein the processor is further configured to obtain a plurality of authentication keys respectively based on received encrypted data in a plurality of first sections of the plurality of sections and decrypt received encrypted data in a second section using the plurality of authentication keys (Rangaraj Fig. 3-6, ¶0019-0020, 0061, 0063-0064, 0075-0077, obtain N session keys for decryption respectively based on plurality of received encrypted payloads in a plurality of first portion, e.g. plurality of packets, and decrypting the encrypted payload in a second portion using the N session keys).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Douglas and Lidman by wherein the processor is further configured to obtain a plurality of authentication keys respectively based on received encrypted data in a plurality of first sections of the plurality of sections and decrypt received encrypted data in a second section using the plurality of authentication keys as disclosed by Rangaraj. The suggestion/motivation would have been in order to decrypt data using a plurality of keys increasing the security of the data.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20210014039 A1 to Zhang in view of U.S. Pub. No. 20190182236 A1 to Rangaraj and in further view of U.S. Pub. No. 20180205707 A1 to Bellala
As to claim 20, Zhang discloses a non-transitory computer-readable recording medium storing a computer program, the computer program, when executable by at least one processor, causing the at least one processor to perform: 
receiving a user voice input (Zhang Fig. 1, Fig. 3-6, 10, 15, ¶0048, 0050, 0054-0056, 0091-0091, processor encrypts data in the frames of the digital waveform e.g. voice data of the user, the voice data including voice-based control received); 
encrypting data in each of a plurality of sections of voice data corresponding to the user voice input (Zhang Fig. 1, Fig. 3-6, 10, 15, ¶0048, 0050, 0054-0056, 0091-0091, processor encrypts data in the frames of the digital waveform e.g. voice data of the user, the voice data including voice-based control); and 
transmitting the encrypted data to a server (Zhang Fig. 1, Fig. 3-6, 10, 15, ¶0048, 0050, 0054-0056, 0091-0091, processor encrypts data in the frames of the digital waveform e.g. voice data of the user, and transmits to server).
Zhang does not expressly disclose wherein the encrypting comprises obtaining a plurality of authentication keys respectively based on data in a plurality of first sections of the plurality of sections, encrypted data of the plurality of first sections having been transmitted to the server, and encrypting data in a second section to be transmitted by using the plurality of authentication keys
Rangaraj	discloses wherein the encrypting comprises obtaining a plurality of authentication keys respectively based on data in a plurality of first sections of the plurality of sections, encrypted data of the plurality of first sections having been transmitted to the server (Rangaraj Fig. 3-6, ¶0019-0020, 0061, 0063-0064, 0070-0071, obtain N session keys for encryption respectively based on payloads in a plurality of first portions, e.g. plurality of packets, and transmitting the encrypted payloads of the first portions using the N session keys to the server).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Zhang by 
the encrypting comprises obtaining a plurality of authentication keys respectively based on data in a plurality of first sections of the plurality of sections, encrypted data of the plurality of first sections having been transmitted to the server as disclosed by Rangaraj. The suggestion/motivation would have been in order to encrypt data using a plurality of keys increasing the security of the data.
Zhang and Rangaraj do not expressly disclose encrypting data in a second section to be transmitted by using the plurality of authentication keys.
Bellala discloses encrypting data in a second section to be transmitted by using the plurality of authentication keys (Bellala ¶0062, 0069, encrypting each data segment using a plurality of public keys to be transmitted).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Zhang and Rangaraj by the encrypting data in a second section to be transmitted by using the plurality of authentication keys as disclosed by Bellala. The suggestion/motivation would have been in order to use a plurality of keys to encrypt data  increasing the security of the data.



Reasons for Allowance
Claims 1-3, 6-15, 18 and 21 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses wherein the processor is further configured to a first authentication key based on the encrypted data in a first section of the plurality of sections having been transmitted to the server, and encrypt data in a second section to be transmitted by using the first authentication key based on a data in the first section; and obtain a second authentication key based on the encrypted data in a third section of the plurality of sections having been transmitted to the server, and encrypt data in a fourth section to be transmitted by using the second authentication key based on a data in the third section, an interval between the first section and the second section being different from an interval between the third section and the fourth section.
Inter alia, independent claims 13 and 21, wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Response to Arguments
Applicant's arguments with respect to claims 19 and 20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 19 and 20 are rejected
Claims 1-3, 6-15, 18 and 21 are allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYU CHAE/
Primary Examiner, Art Unit 2426